EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Patel on 07/13/2022.

The application has been amended as follows: 
Claims 17-23 are Canceled. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-12 and 24-27, the prior art of record fails to disclose, teach or render obvious a system with all the structural limitations and functional language as detailed in claim 1. One close prior art, Oleson et al. (US 2009/0048044 A1), teaches a sensor system (motion sensor) including at least a first sensor mounted to a set of shoes and is able to send contextual performance information to an on body receiver, the sensor system may be used to determine one more values with regard to a game ball, including when and how often each player came into contact with the ball, etc. Although the motion sensor (and not the on-body receiver) may be able determine an algorithm to determine various other values regarding the ball once kicked (hence the player being within the proximity of the ball), Oleson is silent about the one-body receiver being used to determine based on proximity of the player to the game ball, an algorithm to determine a plurality of performance metrics. Another close prior art, Kuenzler et al. (US 2007/0060425 A1), at best teaches the on-body receiver determining how often the player came into contact with the ball. Kuenzler does not specifically teach the on-body receiver, based on the proximity of the player to the game ball, determining an algorithm to determine a plurality of performance metrics. As such, limitations of claim 1 is allowable over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784